Case 19-30367   Doc 50   Filed 09/11/20 Entered 09/11/20 12:15:06   Desc Main
                           Document     Page 1 of 6
Case 19-30367   Doc 50   Filed 09/11/20 Entered 09/11/20 12:15:06   Desc Main
                           Document     Page 2 of 6
Case 19-30367   Doc 50   Filed 09/11/20 Entered 09/11/20 12:15:06   Desc Main
                           Document     Page 3 of 6
Case 19-30367   Doc 50   Filed 09/11/20 Entered 09/11/20 12:15:06   Desc Main
                           Document     Page 4 of 6
Case 19-30367   Doc 50   Filed 09/11/20 Entered 09/11/20 12:15:06   Desc Main
                           Document     Page 5 of 6
Case 19-30367   Doc 50   Filed 09/11/20 Entered 09/11/20 12:15:06   Desc Main
                           Document     Page 6 of 6
